DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 11/11/2020 has been considered.
Drawings
The drawings filed on 11/11/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 11/11/2020 are  acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lu et al. (US 2013/0234320).

    PNG
    media_image1.png
    334
    849
    media_image1.png
    Greyscale

Regarding claim 1, Lu discloses:
A semiconductor package comprising: 
a substrate (310, ¶0028); 
5a plurality of semiconductor devices (120, ¶0017) stacked on the substrate (310); 
a plurality of underfill fillets (130, ¶0023 and 352, ¶0028) disposed between the plurality of semiconductor devices (120) and between the substrate (310) and the plurality of semiconductor devices (120); and
molding resin (140, ¶0023) surrounding the plurality of semiconductor devices, wherein at least one of the underfill fillets (352) is exposed from side surfaces of the 10molding resin (140).
Regarding claim 2, Lu further discloses:
wherein the underfill fillets comprise a first underfill fillet (352) disposed between the substrate (310) and the plurality of semiconductor devices (120), and wherein the first underfill fillet (352) is exposed from side surfaces of the molding 15resin (140).



wherein the plurality of semiconductor devices (120) comprise the first semiconductor device, a second semiconductor device, a third semiconductor device, and a fourth semiconductor device sequentially stacked on the first underfill fillet (352), 25wherein the plurality of underfill fillets further comprises a second underfill fillet (130) between the first semiconductor device and the second semiconductor device, a third underfill fillet (130) between the second semiconductor device and the third semiconductor device, and a fourth underfill fillet (130) between the third semiconductor device and the fourth semiconductor device, and 30wherein the second underfill fillet is not exposed from side surfaces of the molding resin (140).
Regarding claim 108, Lu further discloses:
wherein a portion of the first underfill fillet (352) exposed from the molding resin (140) contacts an upper surface of the substrate (310).
Regarding claim 9, Lu further discloses:
wherein the substrate (310) contacts the molding resin (140) at corners of the substrate (310).
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu.
In re Aller, 105 USPQ 233. MPEP 2144.05.  Therefore, the claimed limitations are considered met.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art does not disclose “wherein each of the first to fourth underfill fillets comprises inorganic particles and at least two of the first to fourth underfill fillets comprise different contents of inorganic particles.” In combination with the remaining claimed features.
Claims 10-14, 16-18, 20-23 are allowed.
Regarding claim 10, the prior art does not disclose “a first sub-package and a second sub-package laterally arranged on the interposer 20substrate; and a first molding resin surrounding side surfaces of the first sub-package and the second sub-package” and “underfill fillets disposed between the plurality of memory devices and between the first sub-package substrate and the plurality of memory devices”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899